Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-12, 14-16 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al. (US Pub. 2013/0198459).
Regarding independent claims 1 and 14, Joshi discloses a system for cloud-based file services, comprising: 
a plurality of single-tenant file system nodes (Fig.8: File System Layer 813) configured to provide file system access to an object store (Fig.8: the primary storage system 212) via a plurality of multitenant storage nodes (Fig.8 Cache storage) (Fig.8 and [0127]: The CMS 220A-N may comprise a multi-level and/or file-level cache configured to monitor I/O requests at various levels 813A-N of the storage stack 811 of the virtual machine 208A-N and to selectively service the I/O requests by use of the 
the plurality of multitenant storage nodes (Fig.8 Cache storage) sharing access to the object store (Fig.8: the primary storage system 212); and 
one or more management nodes (Fig.8: Cache provisioner 214) configured to provision resources for the plurality of single-tenant file system nodes (Fig.8: File System Layer 813) and the plurality of multitenant storage nodes (Fig.8 Cache storage) ([0051]: The cache provisioner module 214 may be configured to provision resources of the cache storage 216 to the virtual machines 208A-N, which may comprise dynamically provisioning cache resources and/or I/O operations ("IOPS") to the virtual machines 208A-N. The cache provisioner module 214 may be configured to provide for sharing resources of the cache storage 216 between multiple virtual machines 208A-N.).
Regarding claims 2 and 15, Joshi teaches wherein the plurality of multitenant storage nodes are configured as a read cache for data objects stored in the object store (Fig.8 and [0076]).
Regarding claims 3 and 16. Joshi teaches wherein the plurality of multitenant storage nodes are distributed across a plurality of clusters (Fig.8).
Regarding claims 8 and 21, Joshi teaches wherein the plurality of single-tenant file system nodes comprise one or more cloud computing instances ([0053]).
Regarding claims 9 and 22, Joshi teaches wherein the plurality of single-tenant file system nodes comprise one or more containers within a cloud computing instance ([0053]).
Regarding claims 10 and 23, Joshi teaches wherein each of the plurality of multitenant storage nodes comprises a respective caching policy (Fig.8 and [0076]).
Regarding claims 11 and 24, Joshi teaches wherein the one or more management nodes are configured to modify the respective caching policy of one or more of the plurality of multitenant storage nodes (Fig.8 and [0076]).
Regarding claims 12 and 25, Joshi teaches wherein the plurality of single-tenant file system nodes comprise one or more protocol endpoints to facilitate the file system access to the object store ([0137]).

Allowable Subject Matter
Claims 4-7, 13, 17-20 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 4-7, 13, 17-20 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 4-7, and 17-20 identifying the distinct features “wherein the one or more management nodes are configured to provision the resources by adding, allocating, upscaling and provisioning a new single-tenant file system node associated with the tenant, in response to a request to provision a file system, a single-tenant file system node to the plurality of single-tenant file system nodes.", which are not taught or suggested by the prior art of records.
Claims 13 and 26 identifies the distinct features “wherein each tenant of a plurality of tenants is associated with a corresponding encryption key, and the plurality of single-tenant file system nodes are configured to write data to the plurality of multitenant storage nodes using the corresponding encryption key of an associated tenant", which are not taught or suggested by the prior art of records.
Claims 4-7, 13, 17-20 and 16 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. 


Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/YONG J CHOE/Primary Examiner, Art Unit 2135